UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. Jordan Opportunity Fund SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 81.9% Beverages - 3.1% The Coca-Cola Co. $ Biotechnology - 2.4% Celgene Corp. (a) Chemicals - 3.2% Mosaic Co. Computers & Peripherals - 1.0% Dell, Inc. (a) Diversified Telecommunication Services - 2.1% Verizon Communications, Inc. Energy Equipment & Services - 10.6% Baker Hughes, Inc. Ensco PLC - ADR Halliburton Co. Schlumberger Ltd. Weatherford International Ltd. (a) Food & Staples Retailing - 3.1% Wal-Mart Stores, Inc. Food Products - 7.4% Bunge Ltd. General Mills, Inc. HJ Heinz Co. Kellogg Co. Zhongpin, Inc. (a) Health Care Equipment & Supplies - 2.0% Becton, Dickinson & Co. Health Care Providers & Services - 4.1% Laboratory Corp. of America Holdings (a) McKesson Corp. Internet Software & Services - 6.4% Google, Inc. (a) NetEase.com, Inc. - ADR (a) OpenTable, Inc. (a) Sohu.com, Inc. (a) Life Sciences Tools & Services - 2.1% Thermo Fisher Scientific, Inc. (a) Machinery & Equipment - 4.0% Deere & Co. Duoyuan Global Water, Inc. - ADR (a) Media - 9.7% News Corp. Viacom, Inc. (a) Walt Disney Co. Metals & Mining - 7.1% Agnico-Eagle Mines Ltd. Barrick Gold Corp. Goldcorp, Inc. Steel Dynamics, Inc. Yamana Gold, Inc. Multiline Retail - 5.4% Dollar Tree, Inc. (a) Family Dollar Stores, Inc. Oil, Gas & Consumable Fuels - 3.1% Exxon Mobil Corp. Pharmaceuticals - 2.8% Abbott Laboratories VIVUS, Inc. (a) Software - 2.3% Nuance Communications, Inc. (a) Shanda Games Ltd. - ADR (a) TOTAL COMMON STOCKS (Cost $83,166,823) INVESTMENT COMPANY - 4.1% iPath® Dow Jones-UBS Grains Subindex Total ReturnSM - ETN TOTAL INVESTMENT COMPANY (Cost $4,850,429) Contracts (100 shares per contract) PUT OPTIONS PURCHASED - 0.3% Investment Companies - 0.3% iShares Russell 2000 Index Fund- ETF Expiration: April, 2010, Exercise Price: $66.00 SPDR® S&P 500® - ETF Expiration: April, 2010, Exercise Price: $116.00 TOTAL PUT OPTIONS PURCHASED (Cost $415,902) SHORT-TERM INVESTMENT - 12.0% Money Market Fund - 12.0% AIM Short-Term Treasury Portfolio - Institutional Class, 0.025% (b) TOTAL SHORT-TERM INVESTMENT (Cost $13,002,273) TOTAL INVESTMENTS IN SECURITIES - 98.3% (Cost $101,435,427) Other Assets in Excess of Liabilities - 1.7% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. ADR American Depository Receipt ETN Exchang-Traded Note ETF Exchange-Traded Fund (b) 7-Day Yield The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at March 31, 2010 (Unaudited) The Jordan Opportunity Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 — Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2010: Description Level 1 Level 2 Level 3 Total Common Stocks^ $- $- Investment Company - - Options^ - - Short-Term Investment - - 13,002,273 Total Investments in Securities $- $- $106,306,806 ^ See Schedule of Investments for industry breakout. For certain federal income tax information, as well as other information regarding securities valuation and other significant accounting policies, please refer to the footnotes to the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for the President and Treasurer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title) /s/ Robert M Slotky Robert M. Slotky, President Date May 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky, President Date May 27, 2010 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date May 27, 2010 * Print the name and title of each signing officer under his or her signature.
